Title: To George Washington from Thomson Francis Mason, 17 March 1783
From: Mason, Thomson Francis
To: Washington, George


                        
                            
                            May it please your Excellency
                            Chappawamsic 17th March 1783
                        
                        I take the Liberty of addressing You in favour of the Bearer Mr Lawrence Washington, second Son of that very
                            worthy Man Mr Lawrence Washington of Chetanque; the young Gentleman has been unluckily engaged in a Duel, (if self Defence
                            from the most injurious, and unprovoked Treatment can be called so,) with Mr Philip Alexander, Son of John Alexander of
                            the same Place, in which Mr Alexander deservedly fell, and hath since died of his Wound; and tho’ Mr Washington’s Conduct
                            upon this Occasion hath not only been strictly justifiable, but praiseworthy in every Instance. Yet such is the Weight and
                            Influence of the Relations of the deceased, in the County of King George, (as it now stands, upon the last Division,)
                            where the ReEncounter happened; that I have advised Mr Washington to keep out of the Way, till the first Fury of
                            Resentment, and affliction which attends recent Transactions of this Nature, is a little subsided; and then to surrender
                            himself and take his Tryal, which I am confident he may do with a Certainty of Acquittal, by the Middle of May, indeed as
                            the Conduct of the deceased was so exceedingly blameable, I think his warmest Friends will not expose his Memory so much,
                            as to prosecute Mr Washington when they have time to reflect cooly upon this affair.
                        The Request I have to make to your Excellency is, that your will permit Mr Washington to continue as a
                            Volunteer in the Army till that Period.
                        His Absence at this time is the more necessary, as the deceased’s Relations have allready prevailed upon the
                            Jury of Inquest to find it Murther, and are actually applying to the Executive, for a Hue and Cry to apprehend him. With
                            what Propriety, the inclosed State of Facts, which I have from under the Hands of several Gentle men of Character, who were
                            Eye Witnesses of the different Transactions, will evince.
                        Permit me now Sir to return you my warmest acknowledgments for your very great Kindness shewed to my Son
                            Stephens Thomson at the Seige of York; of which both my Son and Self retain the most grateful Sense.
                            The Success of that Siege, so glorious to your Excellency, gave none of your numerous Friends more unfeigned Pleasure,
                            than Your Excellency’s Most obedient and most obliged Humble Servant
                        
                            Thomson Mason
                        
                     Enclosure
                                                
                            
                                
                                    c.17 March 1783
                                
                            
                            State of the Case between Mr Laurence Washington Junr and Mr Philip Alexander. In June 1782 Mr Alexr at
                                the Home of Mr Rodham Mason in the presence of a large Company behav’d with Indecent rudeness to two very amiable
                                young Ladies the one Mr Washington’s Sister the other his first Cousin, and afterwards circulated several scandalous
                                Reports very much to the Prejudice of both the young Ladies Reputations which comeing to Mr Washington’s ears he
                                challeng’d Mr Philip Alexander who refused to fight him, but expressed such Concern for his very ill Behaviour and
                                made such Concessions and Acknowledgments as were deem’d a Sufficient Atonement and the matter was made up (but I
                                Presume Mr Alexr tho’ asham’d to justifie such Atrocious Behaviour from false Notions of Honour imagined his Reputation
                                had suffer’d from the Concessions he had made and now determined to push some other Occasion of
                                Quarrel with Mr Washington for) On Friday the 28th of Febry 1783 being accidentally in Company with Mr Washington and
                                several other young Gentlemen at Mr Townshand Dade’s, Mr Washington observ’d a Ring on the Finger of Mr Henry
                                Washington Son of Mr John Washington, ask’d him what young Lady it belong’d to, Mr Henry Washington replied it
                                belonged to his Sweetheart, upon which Mr Alexander said that none but a Fool wou’d ask such a Question, some time
                                after Doctr Gibn Stewart told Mr Lawrence Washington that he heard he was going to Court Miss Hooe to which Mr
                                Alexander again answerd that Mr Gervard Hooe wou’d not suffer such a damn’d Fool to court his daughter some warm
                                words passed between them upon this, but blew over and afterwards the Company got into a Trip and go Dance Mr
                                Alexander tripped up Mr Laurence Washington’s Heels twice and then declar’d he cou’d throw any man in the Room and
                                whip him afterwards except Doctr Stewart and Mr Townd Dade then introduced a wrestle between the two and Mr Alexr
                                threw him twice and then called him a Damn’d Son of a Bitch and said he cou’d whip him any way he chose to mention to
                                which Mr Washington reply’d look at my left Arm the Shoulder of which was out of Place, I cannot fight you with my
                                Feet, but I will fight you with Pistols to which Mr Alexr replied you are too damn’d a Coward to fight my way, Doctr
                                Stewart the now Prosecutor told them he had a pair of Pistols if he cou’d get a Boy he wou’d send for them and they
                                might fight it out in the Yard Mr. Alexr Mr Washington offerd to go himself for the 99 1/2 Pistols if they
                                wou’d lend him a Horse Mr Alexr again called him a damn’d Coward and after some Altercation struck him, a Battle
                                ensued and Mr Alexr beat him very severely, they were parted after which Mr Washington hinted that he shou’d Challenge
                                him upon which Mr Alexr siezed him by the Hair—dragged him out of Mr Dade’s Room and beat him again most unmercifully
                                the next day being Saturday Mr Washington wrote the Challenge No. 1 to which Mr Alexr return’d the Ansr No. 2. on
                                Monday Mr Alexr wrote a second Letter No. 3. On Tuesday there was a Cockfight in the Neighbourhood at which both
                                Gentlemen appear’d in loose great Coats over their other Cloaths Mr Washington touched Mr Alexr upon the Shoulder and
                                told him he desir’d to speak with him in private Mr Alexr was observ’d immediately to put his Hand in his Breeches
                                Pocket they walk’d from the Company Side by Side about ten steps they stopped a short time and they walk’d five steps
                                further Mr Alexr with his Hand still in his Breeches pocket suddenly turn’d round with his face to
                                the Company drew out a Pocket pistol and fir’d it at Mr Washington’s face within Eighteen Inches so near as to burn
                                his Face with the Powder Mr Washington then cocked a Horseman’s Pistol and fir’d at Mr Alexr who attempted to draw a
                                Sword which was likewise under his great Coat but fell with his Sword half drawn a Horseman’s pistol in his Belt under
                                his great Coat and the Pocket pistol which he had discharged lying by his Side Mr Washington had
                                one Horseman’s pistol in his Belt under his great Coat and the one he had discharged in his Hand it is agreed by all
                                the Byestanders that Mr Alexr fir’d first several say before Mr Washington cocked his Pistol and
                                some before he drew it out Mr Alexr being ask’d how it was possible for him to Miss Mr Washington at so short a
                                Distance he said that he fir’d at his Mouth and the damn’d Coward dodg’d the only Circumstance against Mr Washington
                                is that being met by a man on Saturday morning who observ’d him to be very much beaten enquir’d who had been pinking
                                him he answer’d he suppose’d he had heard but he wou’d have his bones for it—and this I think trifling as it happen’d
                                the next morning after the beating with which he was then sore and before his Resentment cou’d be reasonably be
                                expected to cool as indeed did the Rencounter itself after recieving the irritative and threatening Letter of Monday
                                Mark’d No. 3.
                            
                                No.1
                                Sir,
                                The Bearer Mr Stewart, who I have chosen as my second, will hand you this, I am first to inform you,
                                    that your behaviour to me the other night at Mr T: Dade’s was so ungentlemanly, that I cannot pass over it
                                    unnoticed, altho’ you fearing a challenge wou’d insue declared you would not accept of one from me, alledging for
                                    your reason, that you were a married man Man; which is an excuse, so frivolous that none but cowards of the first
                                    magnitude make use of in which class, believe me Sir, I rank you, as you knew I was not nor am not, a match for you
                                    in the bruiseing way wherein your excellency lays, I do now declare to you upon my honour that if you do not meet
                                    me at the oak at the mouth of Mr John Washington’s lane in the low grounds at eight Oclock tomorrow arm’d, I shall
                                    immediately put a copy of this in the Public Papers, that the impartial world may be satisfied as to my conduct,
                                    which no doubt you will be very industrious to asperse. 
                            
                            
                                Laur. Washington 
                            
                            
                                
                                No. 2
                                Sir,
                                When insulted by an inferior in every respect I shall always treat him with the same contempt that I
                                    treated you with the other night I find that I live for some other purpose than to be risking my life with every
                                    fellow as for cowarddise I believe you to be as dam’d a one as ever existed and shall always treat you as
                                such.
                            
                            
                                P: T: Alexander 
                            
                            
                                No. 3
                                When I reciev’d your performance of yesterday morning I was just going from home & did not
                                    consider its real merits I do well remember that you hinted at a challenge the other night, after your flaging
                                    & as well remember my teling you that I should not risque my life so unequally. however you cant nor shall
                                    not forget that it was propos’d by some person then present that we should meet that night at twelve Oclock, you
                                    had my consent, but yours could not be obtain’d, believe me, I never shall be afraid of being stigmatised for
                                    cowardice by Laurence Washington tho’ you may be so silly. Yet the world cant be imposed on, so far, as to allow
                                    you any credit for challenging a man, who had told you he would not accept one from you I knew every man of sence
                                    will applaud me for not meeting you—Though realy I dont believe were you let alone to yourself that you could
                                    summon up fortitude enough to discharge your piece—Whenever and wherever we meet I shall always be ready to defend
                                    myself against your feable efforts and chastize you properly
                            
                            
                                Philip Thom: Alexander 
                            
                        
                        
                    